Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 24, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a prison term of 3 to 6 years, unanimously affirmed.
Charged with taking money and credit cards from a group of students while displaying and threatening to use what appeared to be a gun, defendant pleaded guilty to attempted robbery in the first degree. He stated that he only pretended to have a gun. At sentencing, defendant sought to withdraw his plea, and to obtain new counsel, claiming coercion by his lawyer. The court summarily denied these requests without a hearing.
On appeal, the defendant contends that his allocution did not establish all the elements of attempted robbery in the first degree, that he should have been granted a hearing to determine whether he should be allowed to withdraw the plea, and that the plea was not knowing and voluntary due to ineffective assistance of counsel. The first contention is unpreserved since defendant’s motion to withdraw the plea did not raise the insufficiency of the allocution. The second and third contentions are without merit, there being no suggestion in the record that the plea was improvident or baseless (see, People v Rhodes, 176 AD2d 828). Concur — Milonas, J. P., Wallach, Asch and Rubin, JJ.